 

Exhibit 10.16h

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH &

DEVELOPMENT ALLIANCE ON

TRIEX MODULE TECHNOLOGY

This EIGHTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR RESEARCH &
DEVELOPMENT ALLIANCE ON TRIEX MODULE TECHNOLOGY (this “Amendment”) is effective
as of October 26, 2015 (the “Effective Date”) and is by and between THE RESEARCH
FOUNDATION FOR THE STATE UNIVERSITY OF NEW YORK (“FOUNDATION”), a non-profit
educational corporation existing under the laws of the State of New York, having
an office located at 257 Fuller Road, Albany, New York 12203, on behalf of the
Colleges of Nanoscale Science and Engineering of the State University of New
York Polytechnic Institute), and SILEVO, LLC (as successor in interest of SILEVO
INC.) (“SILEVO”), , a Delaware limited liability company with its principal
office located at 47700 Kato Road, Fremont, California 94538. FOUNDATION and
SILEVO are each referred to herein sometimes individually as a “Party” or,
collectively, as “Parties.”

I. RECITALS

1.1. FOUNDATION and SILEVO entered into that certain Amended and Restated
Agreement for Research & Development Alliance on Triex Module Technology
effective as of September 2, 2014, as amended by a First Amendment thereto
effective as of October 31, 2014, a Second Amendment thereto effective as of
December 15, 2014, a Third Amendment thereto effective as of February 12, 2015,
a Fourth Amendment thereto effective as of March 30, 2015, a Fifth Amendment
thereto effective as of June 30, 2015, a Sixth Amendment thereto effective as of
September 1, 2015, and a Seventh Amendment thereto effective as of October 9,
2015 (as amended, the “Agreement”).

1.2. As FOUNDATION and SILEVO have performed more in depth design and planning
for the Manufacturing Facility, additional costs to design and construct the
Manufacturing Facility and information regarding operating the Manufacturing
Facility have been determined.

1.3. The parties wish to allocate such additional costs and otherwise amend the
Agreement as set forth in this Amendment.

THEREFORE, in consideration of the mutual promises and covenants contained in
this Amendment and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

II.DEFINED TERMS

In addition to the terms defined elsewhere in this Amendment, capitalized terms
that are used but not defined herein shall have the meanings ascribed to such
terms in the Agreement.

III. AMENDMENTS

3.1 Scope Changes

 

(a)

FOUNDATION and SILEVO shall use commercially reasonable best efforts to
eliminate construction cost increases due to changes in the scope of the

 

--------------------------------------------------------------------------------

 

 

Manufacturing Facility. References in the Agreement to $400 Million with respect
to FOUNDATION’s obligation to acquire Manufacturing Equipment will be reduced to
$348.1 Million and instead, notwithstanding anything to the contrary in the
Agreement (including references to $350 Million and $750 Million), FOUNDATION
will pay for the items described in the summary attached hereto as Exhibit A, in
addition to the contributions for which FOUNDATION is responsible under the
Agreement. SILEVO shall acquire a portion of the Manufacturing Equipment
supplied by Applied Materials costing approximately $51.9 Million, which
equipment will be owned by SILEVO. 

 

(b)

Within two (2) business days of execution of this Amendment, FOUNDATION will
provide a letter from the State of New York committing to the funding for the
amounts allocated to Manufacturing Equipment under the Agreement.

 

(c)

FOUNDATION will use best efforts not to apply the current contingency for the
construction of the Manufacturing Facility of $30.5 Million to any additional
costs and instead apply such amount to the cost of the second version of the
Total Utility Matrix (TUM2) ($36.7 Million). The FOUNDATION will have no
responsibility for the remaining balance of the cost of the TUM2 to the extent
the contingency does not cover such amount. In addition, SILEVO in its sole
discretion may elect, instead of paying for costs to construct the Manufacturing
Facility for which the FOUNDATION is not responsible, to purchase or pay the
FOUNDATION for the cost of certain additional Manufacturing Equipment supplied
by Applied Materials that is otherwise FOUNDATION’s responsibility to acquire
under the Agreement, in which case the reference to the amount to be expended by
FOUNDATION with respect to Manufacturing Equipment will be further reduced by
such amount, SILEVO shall take title to such Manufacturing Equipment and
FOUNDATION shall pay for such construction costs in addition to its
contributions under the Agreement.

3.2 SILEVO Employment Targets

 

(a)

Section 4.4 of the Agreement is deleted and replaced by the following:

 

(a)

Provided FOUNDATION performs its obligations under Sections 4.1(c) and 5.1(a) -
5.1(c), SILEVO will employ and hire as SILEVO employees personnel for a minimum
of 1,460 jobs in Western New York, with SILEVO to employ and hire as SILEVO
employees personnel for 500 of such jobs for the Manufacturing Operation at the
Manufacturing Facility over the initial two (2) years of the collaboration
commencing on the Manufacturing Facility Completion Date.

 

(b)

If Manufacturing Facility Completion occurs after the Completion Deadline, then
the periods set forth above shall be extended one day for each day between the
Completion Deadline and the date that Manufacturing Facility Completion occurs.
SILEVO commits to the retention of these jobs for a period of no less than five
(5) years.

2

--------------------------------------------------------------------------------

 

 

(c)

In addition to the 1,460 jobs under Section 4.4(a), provided FOUNDATION performs
its obligations under Sections 4.1(c) and 5.1(a) - 5.1(c), SILEVO agrees to
employ personnel for a minimum of 2,000 jobs over the five years of the
collaboration following Manufacturing Facility Completion to be located in New
York State. SILEVO commits to the retention of these jobs for a period of no
less than five (5) years. 

 

(d)

Provided FOUNDATION performs its obligations under Sections 4.1(c) and 5.1(a) -
5.1(c), SILEVO commits to employ 5,000 people in total in New York State (which
may include jobs described in Sections 4.4(a) and (b)) by the tenth (10th)
anniversary of the Manufacturing Facility Completion Date.

 

(b)

Exhibit G of the Agreement is amended by changing the reference to SILEVO
Cumulative Jobs in Year 1 from “600” to “500”.

 

(c)

The provisions of Section 4.1(a) and Exhibit A (section entitled Job Creation)
of the Agreement are deemed modified to be consistent with the revised Section
4.4 of the Agreement above.

3.3 Manufacturing Facility Completion

The definition of Manufacturing Facility Completion in Section 4.1(b) of the
Agreement shall include issuance of all permits required for the installation of
the Manufacturing Equipment.

3.4 Force Majeure

Section 19.5 of the Agreement is deleted and replaced by the following:

If either Party is rendered wholly or partially unable by Force Majeure to carry
out its obligations under this Agreement, and if that Party gives prompt written
notice, including a reasonable description of such Force Majeure, to the other
Party, the notifying Party shall be excused from performance of its obligations
hereunder during the continuance of any inability so caused, but for no longer
period. Such cause shall be remedied by the notifying Party as far as possible
with reasonable speed and effort, but neither Party shall have any obligation to
settle any labor dispute. For the purposes of this Agreement, “Force Majeure”
shall mean Acts of God, labor disputes, acts of public enemies or terrorists,
war, other military conflicts, blockades, insurrections, riots, epidemics,
quarantine restrictions, landslides, lightning, earthquake, fires,
conflagration, storms, floods, washouts, arrests, civil disturbances, restraints
by or actions of any governmental body (including export or security
restrictions on information, material, personnel, equipment or other changes in
laws), changes in federal, state or municipal regulation or policy that
materially and adversely affect the business of SILEVO (collectively for this
purpose with its parent corporation and affiliates) (including, without
limitation, significant increases in tariffs or duties relating to components
necessary for the operation of the Manufacturing Facility), industry-wide
shortages, industry-wide unavailability, and any other acts or events
whatsoever, whether or not similar to the foregoing, not within the control of
the Party claiming excuse from performance, which by the exercise of the
diligence and reasonable efforts that Party shall not have been able to overcome
or

3

--------------------------------------------------------------------------------

 

avoid. If the notifying Party cannot remedy the Force Majeure situation and
resume satisfactory performance within ninety (90) days after delivery of the
notice, the other Party may at their option immediately terminate this Agreement
and such notifying Party will be treated as a Terminated Party under Section
11.4 hereof; provided such time limit shall not apply to SILEVO’s inability to
perform its obligations under Section IV and Exhibit G. The provisions of this
Section 19.5 shall not serve to extend the Completion Deadline or the Milestone
Events set forth in Section 4.1(d) or Section 5.1(h).

3.5 Infrastructure

Exhibit B-2 of the Agreement is amended by adding the following new section:

“E. For the avoidance of doubt, the Site improvement work for which the
FOUNDATION is solely responsible, in addition to its contributions above, shall
include the work covered by the following line items of the concept estimate
summaries dated September 18, 2014 prepared by LP Ciminelli, Inc.: onsite
improvements (landscaping, parking, circulation roads, loading, etc.); offsite
infrastructure (traffic, water, gas); Silane building, miscellaneous facility
service structures; site development and infrastructure; pipe piles and
pre-drilling through sub-surface obstructions; piles for increase floor load
capacity; structured slab premium from 12” slab; structural fill at pad;
obstruction removal; offsite infrastructure required by SEQR; emergency
generator; waste water treatment plant; 60 MW substation, including site
electrical distribution.”

3.6 Notice Address

The first address to which notices to SILEVO should be sent in Section 18.2 of
the Agreement is replaced with the following:

 

Silevo, Inc.

47700 Kato Road

Fremont, CA 94538

Attn.: Zheng Xu

 

IV. MISCELLANEOUS

No amendment or modification of this Amendment shall be valid or binding upon
the Parties unless in a writing executed by both of the Parties. This Amendment,
together with the Agreement, is the complete and exclusive statement of the
agreement of the Parties in respect of the subject matter described in this
Amendment and shall supersede all prior and contemporaneous agreements,
communications, representations, and understandings, either oral or written,
between the Parties or any officers, agents or representatives thereof. This
Amendment may be signed in one or more counterparts, each of which shall be
deemed to be an original and all of which when taken together shall constitute
the same Amendment. Any signed copy of this Amendment made by photocopy,
facsimile or PDF Adobe format shall be considered an original. Except as amended
and/or modified by this Amendment, the Agreement is hereby ratified and
confirmed and all other terms of the Agreement shall remain in full force and
effect, unaltered and unchanged by this Amendment. In the event of any conflict
between the provisions of this Amendment and the provisions of the Agreement,
the provisions of this Amendment shall prevail. Whether or not specifically
amended by

4

--------------------------------------------------------------------------------

 

this Amendment, all of the terms and provisions of the Agreement are hereby
amended to the extent necessary to give effect to the purpose and intent of this
Amendment.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered by their duly authorized representatives as of the Effective Date.

 

THE RESEARCH FOUNDATION FOR

THE STATE UNIVERSITY OF NEW YORK

 

By:

/s/ Christine Waller

Name:

Christine Waller

Title:

Operations Manager

Date:

October 26, 2015

 

 

SILEVO, LLC

 

 

By:

/s/ Zheng Xu

Name:

Zheng Xu

Title:

CEO, Silevo, LLC

Date:

October 26, 2015

 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Silevo Requested Additional Scope Cost Breakdown (approved as of 9/29/15)

 

in USD

 

 

 

 

 

 

 

 

 

Item

 

SCTY Cost to be absorbed by FSMC

 

 

 

 

 

 

 

Add Warehouse rack sprinklers

 

$          768,000

 

 

Slab load increases

 

$       2,816,000

 

 

Add compactor at Wafer Dock

 

$            32,461

 

 

Add 1 CVD Crane

 

$          416,000

 

 

Add 30 person break room

 

$          320,000

 

 

LEED additional Design Fees

 

$            79,480

 

 

Trailer parking increased to 60 trailers

 

$          402,783

 

 

Add forklift charging stations

 

$            70,000

 

 

Add full height walls at Mezzanine Scrubber rooms

 

$       1,775,000

 

 

Chemical Loading Dock

 

$          165,000

 

 

Extend corridor between CUB and Wafer warehouse

 

$          910,000

 

 

Add Jib Crane

 

$            54,194

 

 

Admixture for Moisture reduction/barrier or sealer where CRC coatings are
required

 

$       1,536,000

 

 

Electric car charging stations 2 units

 

$            28,900

 

 

Add Fence at Yard Perimeter

 

$          164,241

 

 

Add 30 office floor boxes

 

$            21,000

 

 

CUB exterior wall changed to Versa wall system

 

$          282,030

 

 

LED Light fixtures in Manuf.

 

$          209,000

 

 

Chi Town

 

$     10,934,000

 

 

Pre Action System at IT Rooms

 

$            70,000

 

 

PVAC Credit

 

$        (642,000)

 

 

I&C Plant PAX

 

$          601,000

 

 

Additional Conduit for Teledata ductbank

 

$              7,923

 

 

TUM 3 - Design Implementation

 

$            31,594

 

 

 

 

 

 

 

 

 

 

 

 

Full Capacity/TUM 0

 

$     16,865,000

 

 

O/H Bridge Crane for PECVD

 

$       1,613,674

 

 

WWT/ Recycling

 

$     12,400,000

 

 

 

 

 

 

 

Total Spend

 

$     51,931,280

 

 

 

 

 

 

 

 